DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kober (DE202013103040).
Regarding claim 10, Kober discloses a drive apparatus for an isolator switch (Fig. 3), the drive apparatus comprising: a motor (18 and 19, Fig. 3); a gear mechanism (23), the gear mechanism having a drive shaft (the shaft of 23) to be driven by the motor in two opposite rotational directions, and the gear mechanism having an output shaft; and a load torque lock preventing a transmission of a load torque acting on the output shaft to the drive shaft in either rotational direction (¶ [0010, 0054 & 0063] of English translation).

Regarding claim 14, Kober further discloses the gear mechanism is a spur gear mechanism (¶ [0054] of English translation).
Regarding claim 15, Kober further discloses the load torque lock includes wrap springs (26).
Regarding claim 16, Kober further discloses the load torque lock includes clamping bodies (¶ [0063] of English translation).
Regarding claim 17, Kober further discloses the load torque lock includes clamping rollers (¶ [0063] of English translation).
Regarding claim 18, Kober further discloses an isolator switch, comprising a drive apparatus according to claim 10 (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kober. 
Regarding claim 11, Kober discloses most of the claim limitations except for the load torque lock is disposed on the drive shaft between the motor and the gear mechanism.
Since shifting the position of the load torque lock would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the load torque lock on the drive shaft between the motor and the gear mechanism, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).
Regarding claim 13, Kober discloses most of the claim limitations except for the load torque lock is disposed on the output shaft downstream of the gear mechanism.
Since shifting the position of the load torque lock would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place on the output shaft downstream of the gear mechanism, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833